REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or fairly suggest a multiplexer comprising every one of the specifically recited combinations of features and their recited arrangements combined with the recited functions associated with positions of recited switches.  Particularly the specifically recited arrangement of “a first filter” and “a second filter” between a “common terminal” and “first” and “second” input/output terminals (see claims 1 and 8, lines 1-9 thereof), wherein the “first filter comprises the specifically recited arrangement of features (see claims 1 and 8, lines 10-23 thereof) including:  as to claim 1, a “third series arm circuit connected in parallel with the second series arm circuit” (see claim 1, lines 14-15) wherein the “second series arm circuit” comprises… an acoustic wave resonator” (see claim 1, lines 19-21) and the “third series arm circuit comprises a first switch” (see claim 1, lines 22-23); and as to claim 8, “a first series arm circuit” (see claim 8, lines 11-12), “a first parallel arm circuit” and “a second parallel arm circuit” (see claim 8, lines 13-17), wherein the “second parallel arm circuit comprises:  a first parallel arm resonator… being an acoustic wave resonator; and a second switch connected between the first parallel arm resonator and ground” (see claim 8, lines 18-23) is not disclosed as combined with the function of “when the radio frequency signal in the first frequency band and the second frequency band are passed simultaneously,” the recited “first switch” (claim 1) or “second switch” (claim 8) “is in a non-conductive state”  or “a conductive state”, respectively (see claims 1 and 8, lines 24-26) and “when the radio frequency signal in the first frequency band is passed” the 
Some prior art of record, which is being cited below as of interest, discloses some of the recited features but not the functional positions of the switches or vice versa, and the prior art being cited of interest is discussed below in relation to the claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Nakamura et al. U.S. 7,038,557 is of interest because it is close art to claim 8 since it discloses a multiplexer (Fig. 5A) including the composite filter of Fig. 1 having a first series arm circuit that is a low pass portion 101/501, and first and second parallel arm circuits that include a second switch 107 or 110 and respective resonators 109, 112 in notch filter portions 102, 103, and further discloses that the resonator may be a surface acoustic wave (SAW) filter (see e.g. Fig. 11C and col. 8, lines 11-18) which necessarily includes a SAW resonator.  Additionally, Nakamura shows in Fig. 5(B) that when the first TX and second RX bands are transmitted simultaneously, the second switch 107 and/or 110 is in a conductive state (see e.g. col. 11, lines 31-45), and shows in Fig. 5(A), that when only the first TX band is transmitted, the second switch is in a 
Khlat et al. U.S. 9,118,376 is a close prior art to claim 1 because it discloses a multiplexer (see Fig. 9) that is called a “notch diplexer” 84 (see e.g. Figs. 6 and 10) wherein the filters of the multiplexer/diplexer 84 include a first series arm circuit 108 or 112, and a second series arm circuit that is a resonator filter 106 or 110 that is in parallel with a third series arm circuit that is a switch 102 or 104, wherein the notch diplexer is adapted for use in carrier aggregation (see e.g. col. 4, lines 27-31), i.e. simultaneous transmission of the TX and the RX bands (see e.g. col. 6, line 66 to col. 7, line 7), and wherein when in a normal mode with only one frequency band transmitted, the switches 102 and 104 are conductive/ON and when carrier aggregation is used to transmit and receive both bands, the switches are non-conductive/OFF (see e.g. col. 9, line 59 to col. 10, line 10), which is the same as claim 1, the last 8 lines thereof.  Khlat also shows a controller 90 for the switches.  However, no specific structure for the second series arm circuit resonator/filters 106, 110, is disclosed so that it is not disclosed to have an “acoustic wave resonator” as per claim 1, lines 19-21.  Khlat only discloses that the duplexers 124, 126 (see Fig. 10) include acoustic wave resonators (see col. 10, lines 63-67).   

Sung et al. U.S. 2018/0226948 discloses a multiplexer (see Fig. 9B) including a filter F2 having the structure of Fig. 8A that has some of the structure recited in claim 1, including a first parallel arm circuit 20,  a first series arm circuit that is not shown (see section [0068] and section [0070], lines 1-4 thereof), and a third series arm circuit SW1, S1 in parallel with a second series arm circuit SW2, S2, wherein the second series arm circuit comprises an acoustic wave resonator S2 and wherein the third series arm circuit comprises a first switch S1.  However, the first switch S1 being in a conductive or non-conductive state is related to the bandwidth of the filter as shown in Fig. 8B by Mode 1 
	Wloczysiak et al. U.S. 2015/0295596 discloses a carrier aggregation (CA) simultaneous transmission of two bands CA-mode in Fig. 7 and non-CA mode in Fig. 6, wherein the switches are associated with a matching circuit rather than a filter with series arm(s) and parallel arm(s).
	Taniuchi et al. U.S. 9,231,552 similarly shows switches associated with variable matching circuitry for a non-CA mode (see e.g. Figs. 6 and 7 and col. 6, lines 39-43).
	Khlat et al. U.S. 9,966,927 discloses a multiplexer (see e.g. Fig. 5) wherein bypass switches SWB1, SWB2 are connected in parallel with the entirety of the filters and are conductive in non-CA mode (see e.g. col. 10, line 65 to col. 11, line 2). 
	Langer et al. U.S. 10,128,872 similarly shows a bypass switch 118 or 120 (see Fig. 1) in parallel with an entire SAW filter A 110 or B 112 (see e.g. col. 6, lines 9-10) to select the mode of operation of CA or non-CA (see e.g. col. 2, lines 64-65 and col. 7, lines 1-18).
	Tsuda U.S. 2021/0075450 is to the same assignee and also discloses a CA, non-CA bypass switch 90 (see Fig. 7).
	Mori U.S. 2020/0083865 is to the same assignee and discloses a multiplexer with switches SW1, SW2, SW3 (Fig. 1A) related to impedance matching circuit 11 in CA mode and non-CA mode (see e.g. section [0126]). 
Nosaka U.S. 2019/0214959 is to the same assignee and discloses a multiplexer (Fig. 1) with switches SW1, SW2, SW1g, SW2g for CA mode and non-CA mode having to do with the impedance matching of the different modes with an impedance element 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771. The examiner can normally be reached M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/November 4, 2021                                                         Primary Examiner, Art Unit 2843